Citation Nr: 0022960	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-09 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from April 1943 to February 
1946.

The current appeal arose from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
VARO in Waco, Texas..

The RO determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for a back disorder.  

The veteran and his wife provided oral testimony at a 
personal hearing before a Hearing Officer at the RO in March 
1999, a transcript of which is of record.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for a back disorder when it issued an unappealed 
rating decision in December 1958.  

2.  Evidence submitted since the final December 1958 rating 
decision does not bear directly or substantially upon the 
issue at hand, is cumulative or repetitive in nature, and by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.




CONCLUSION OF LAW

Evidence received since the December 1958 rating decision 
wherein the RO denied the claim of entitlement to service 
connection for a back disorder is not new and material, and 
the veteran's claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105 (West 1991);  38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The evidence which was of record prior to the September 1958 
rating decision wherein the RO denied the claim of 
entitlement to service connection for a back disorder is 
reported in pertinent part below.

The service medical records were devoid of findings or 
evidence of a back disorder.

A report of a private physician, LAH, MD, shows he had seen 
the veteran in July 1958 for complaints of back pain.  The 
veteran said he had been lifting a heavy article and felt the 
sudden onset of pain in the low back.  He was X-rayed and 
admitted to the hospital for 3 days.  He was reportedly last 
seen in about August 1958, and was told to go to VA for 
treatment.

A VA hospitalization in September 1958 shows the veteran was 
admitted with a two week history of low back pain and 
bilateral leg radiation.  This had allegedly started after he 
had been bending to pick up a couple of small wrenches.  He 
had a sharp pain in his back, and as the day progressed and 
he continued working, the condition worsened.  About 3-4 days 
prior to admission he began to have leg pain which aggravated 
the back complaints.  

The veteran stated that he had had original back difficulty 
in 1946 when he was picking up debris on a parade field while 
in the Navy.  He said that this attack allegedly lasted 6-8 
hours, and during the last 6-8 years, he had had several 
minor attacks.  He had a severe back attack in 1953 which had 
lasted 3-4 weeks, at which time he had right leg pain.  

On admission the veteran was complaining of a tingling and 
numbness across the hips and down the back of both legs.  The 
admission examination showed considerable muscle spasm and 
tenderness in the low back.  X-rays were normal.  Additional 
films of a serial nature could not be made without extending 
his visit.  After evaluation, the veteran was sent to 
physical therapy for routine heat, massage, and graded back 
exercises under which management he improved.  Discharge 
diagnosis was "examined for herniated nucleus pulposus, 
diagnosis not definitely established".

The veteran also submitted a copy of a letter written to his 
wife while in service in January 1946, wherein he indicated 
that he had received spinal shots and was sore, especially in 
his back.  He also referred to having had surgery [service 
records show that he underwent a varicocelectomy in January 
1946 while in service].

In December 1958 the RO denied entitlement to service 
connection for a back disorder then shown by the evidence of 
record as not having been incurred in or aggravated by active 
service.

Evidence submitted since the December 1958 rating decision is 
reported in pertinent part below.

A VA record of hospitalization in November and December 1958 
shows the veteran was examined for a herniated nucleus 
pulposus, although this diagnosis was not definitely 
established.  He was treated with a Hoke corset, 
physiotherapy and Robaxin were provided. 

Additional VA treatment records in the 1970's and 1980's are 
referable to unrelated disorders.

The veteran signed release forms citing a number of 
physicians who had treated him over the years for 
undesignated complaints.  No records were submitted from any 
of them.

VA outpatient records were submitted from 1997 showing that 
the veteran had been given a variety of prescriptions.  He 
was seen as an outpatient with longstanding complaints of low 
back pain.  

Lumbar X-ray series and magnetic resonance imaging (MRI) 
showed decreased lordosis with degenerative joint disease 
changes at the T-11 through L-1/ L-4, L-5 levels.  Discs were 
narrowed from T-12 to L-2, L-4-L-5 with decreased lordosis.  
He was shown to have marked ligamentous hypertrophy at L-4/L-
5 and large low desiccated disc with right lateral posterior 
bulging coming in contact with the right nerve root and 
ganglion at that level.  He also was shown to have L-1/L-2 
low disc and anterior disc protrusions.

At the personal hearing, the veteran and his wife testified 
as to an inservice incident when he developed back pain when 
he lifted his sea bag.  After service, he worked on his 
father's cattle ranch.  He described the incident picking up 
a wrench after service and his care.


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where the evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  Elkins v. West, 
12 Vet. App. 209, 218-219 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins, supra, that by the ruling in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal Circuit 
Court "effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well groundedness in view 
of all the evidence both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis...is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).  
Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

In general, in any case, the threshold question to be 
answered is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible and 
meritorious on its own or capable of substantiation.  If he 
has not, his appeal must fail.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).  

Service connection may be established for disability incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 1991). 

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

If not shown during service, service connection may be 
granted for arthritis if manifested to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2000);  38 C.F.R. §§ 3.307, 
3.309 (1999).

In some circumstances VA has a duty under 38 U.S.C.A. § 
5103(a) (West 1991), to advise a claimant of the new and 
material evidence needed to complete his/her claim.  Graves 
v. Brown, 8 Vet. App. 522, 525 (1995).
This obligation depends upon the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, op. cit. 

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz v. Brown, 5 
Vet. App. 217 (1993).  But a lay witness is not capable of 
offering evidence requiring medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

VA has fulfilled its obligation under section 5103(a) by 
informing the veteran of the reasons his claim has been 
denied.  

Analysis

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

Where an appellant seeks to reopen a finally denied claim, 
the Board must review all of the evidence submitted since 
that action to determine whether the claim should be reopened 
and readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

The December 1958 RO decision is the most recent final 
decision, and is thus the one from which the issue is raised 
as to new and material evidence.  As the Board noted earlier, 
the RO denied entitlement to service connection for a back 
disorder then shown by the evidence of record as not having 
been incurred in or aggravated by active service.

The pertinent evidence which has been added to the record 
since 1958 consisting of medical reports including treatment 
for variously diagnosed back symptomatology and hearing 
testimony, is cumulative and repetitive in nature, in that it 
merely shows continued back complaints and reiterates 
allegations of incidents in service, and/or otherwise 
duplicates records already in the file, and addresses 
previous contentions which were rejected by the RO in its 
previous denial.  

From a practical standpoint, the primary opinion of record 
that the veteran's back disorder is due to service is from 
the veteran himself.  This is something in which he is 
entirely incompetent to express an opinion pursuant to 
Espiritu.  

There is no additional evidence not previously submitted 
which by itself, or in connection with evidence previously 
submitted, that is so significant that it must be considered 
in order to fairly decide the merits of this claim.  The 
veteran's complaints of back symptomatology have been more 
definitively been diagnosed and have required treatment.  The 
evidence contains no competent medical authority expressing 
an opinion linking the veteran's back symptomatology, no 
matter how diagnosed, to his period of active service or any 
incident therein.

As the Board noted above, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based upon a review of all the 
evidence of record; and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the claim 
but only after ensuring that the duty to assist has been 
fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999).  

As new and material evidence has not been submitted to reopen 
a claim of entitlement to service connection for a back 
disorder, the first element has not been satisfied.  
Accordingly, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. at 171.


ORDER

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
a back disorder, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

